Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 28, 2022

                                    No. 04-21-00584-CV

TITLE SOURCE, INC., Reporters Committee for Freedom of the Press, and Houston Forward
                                    Times,
                                  Appellants

                                              v.

                   HOUSECANARY, INC., d/k/a Canary Analytics, Inc.,
                                  Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI06300
                        Honorable David A. Canales, Judge Presiding


                                       ORDER
      On January 26, 2022, appellant filed (1) a Resident Attorney’s Motion in Support of
Motion for Pro Hac Vice Admission of Jesenka Mrdjenovic and (2) an Unopposed Motion for
Pro Hac Vice Admission of Jesenka Mrdjenovic, each requesting this court allow Jesenka
Mrdjenovic to appear pro hac vice to serve as appellate co-counsel for appellant. The motions
are GRANTED.


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court